Exhibit 10.8

DREAMWORKS ANIMATION SKG, INC.

1000 FLOWER STREET

GLENDALE, CA 91201

October 23, 2008

Ann Daly

c/o Munger, Tolles & Olsen LLP

355 South Grand Avenue

35th Floor

Los Angeles, CA 90071

Attn: Rob Knauss

Dear Ann:

Reference is made to that certain executed Employment Agreement, dated as of
October 25, 2007, between DreamWorks Animation SKG, Inc., a Delaware corporation
(“Studio”), and you, whereby Studio agreed to employ you and you agreed to
accept such employment until December 31, 2009, upon the terms and conditions
set forth therein (such agreement, the “Prior Agreement”). Studio now wishes to
amend and restate the Prior Agreement in order to, among other things, continue
your employment beyond December 31, 2009, and you wish to remain employed by
Studio beyond such date, in each case, pursuant to the terms and conditions set
forth below. Therefore, the parties now hereby agree to amend and restate the
Prior Agreement in its entirety as set forth in this agreement (this
“Agreement”), effective as of the date shown above:

1. Term. The term of your employment commenced on October 27, 2004, which was
the closing date of Studio’s initial public offering (the “Commencement Date”),
and shall continue until December 31, 2013. This period shall hereinafter be
referred to as the “Employment Term”.

2. Duties/Responsibilities/Reporting.

a. General. Your title shall be “Chief Operating Officer” of Studio. You shall
have such duties and responsibilities as are consistent with the traditional
position of Chief Operating Officer of publicly traded major entertainment and
media corporations.

b. Services. During the Employment Term, you shall render your exclusive full
time business services to Studio and/or its divisions, subsidiaries or
affiliates in accordance with the reasonable directions and instructions of the
President of Studio, all as hereinafter set forth.

c. Reporting. Studio hereby employs and retains you to render your exclusive
full time business services to Studio and/or its divisions, subsidiaries or
affiliates in accordance with the reasonable directions and instructions of the
President of Studio, all as hereinafter set forth. You shall report to the
President of Studio (currently Lew Coleman (“Coleman”)); provided that if
Coleman is not actively involved in the business of Studio or is otherwise
incapable of involvement in the day-to-day business of



--------------------------------------------------------------------------------

2

 

Studio, including by reason of death or disability, then you shall report to
the Chief Executive Officer of Studio. In addition, if any senior executive of
Studio other than the President reports to the Chief Executive Officer of
Studio, then you shall be entitled to report to the Chief Executive Officer of
Studio.

3. Exclusivity. You shall not during the Employment Term perform services for
any person, firm or corporation (hereinafter referred to collectively as a
“person”) without the prior written consent of Studio and will not engage in any
activity which would interfere with the performance of your services hereunder,
or become financially interested in any other person engaged in the production,
distribution or exhibition of motion pictures or television programs (including,
without limitation, motion pictures produced for, distributed to or exhibited on
free, cable, pay, satellite and/or subscription television, music and/or
interactive), anywhere in the world. Nothing contained herein shall prevent you
from owning publicly traded minority stock interests not to exceed five percent
(5%), limited partnership interests or other passive investment interests in
businesses performing any of the aforesaid activities.

4. Compensation.

a. Base Salary. For all services rendered under this Agreement, Studio will pay
you a yearly base salary at a rate of One Million Twelve-Thousand Dollars
($1,012,000) for each full year of the Employment Term, payable in accordance
with Studio’s applicable payroll practices (“Base Salary”).

b. Equity-Based Compensation.

(i) Immediately prior to the Commencement Date, you received a grant of fully
vested DreamWorks LLC Phantom E Interests that, upon the Commencement Date, were
converted into fully vested shares of Studio Class A Common Stock, par value
$0.01 per share (“Shares”), that had an aggregate value as of October 27, 2004
(which was the IPO pricing date) of $5,700,000.

(ii) On October 27, 2004, you received, pursuant to the 2004 Omnibus Incentive
Compensation Plan, stock options with respect to Studio’s Class A common stock
(“Options”) having a grant-date value of $1,990,000 and restricted shares of
Studio’s Class A common stock (“Restricted Stock”) having a grant-date value of
$5,450,000 (the “Initial Grants”).

(iii) Concurrently with the execution of this Agreement, you shall receive an
award of performance-based restricted stock units having a grant-date value
targeted at $9,000,000. The vesting of such award shall be subject to conditions
(including achievement of performance goals) as specified in the agreement
evidencing the grant of such award, which agreement shall be executed
concurrently with this Agreement.

(iv) While you remain employed hereunder, commencing in 2011, in lieu of
receiving a larger base salary than the amount set forth in Paragraph 4.a. of
this Agreement, you will be entitled to receive annual equity awards of Options
and



--------------------------------------------------------------------------------

3

 

Restricted Stock (or such other form of equity-based compensation as the
Compensation Committee of the Board of Directors of Studio (the “Compensation
Committee”) may determine) having an aggregate grant-date value of $500,000,
provided that you shall not be entitled to receive more than two (2) such awards
during the period beginning on the date hereof and ending on December 31, 2013
(the “Extended Term”). In the event that such awards consist of Options and
Restricted Stock, they shall be divided, as determined by the Compensation
Committee, between Options and Restricted Stock.

(v) You will also be eligible, while you remain employed hereunder, subject to
annual approval by the Compensation Committee, to receive annual awards of
Options and Restricted Stock (or such other form of equity-based compensation as
the Compensation Committee may determine). It is Studio’s present expectation
that such annual awards will have an aggregate grant-date value targeted at
$750,000. In the event that such awards consist of Options and Restricted Stock,
they shall be divided, as determined by the Compensation Committee, between
Options and Restricted Stock. These annual awards shall be in lieu of annual
cash bonuses in the event the Compensation Committee does not pay cash bonuses
to Studio’s most senior executives; provided that if the Compensation Committee
does elect to pay such cash bonuses in addition to such annual awards, such
awards shall also be in addition to any cash bonuses granted by the Compensation
Committee.

(vi) In addition, you will be eligible, while you remain employed hereunder,
commencing in 2011, subject to annual approval by the Compensation Committee, to
receive annual equity incentive awards of Options and Restricted Stock (or such
other form of equity-based compensation as the Compensation Committee may
determine), provided that you shall not be entitled to receive more than two
(2) such awards during the Extended Term. It is Studio’s present expectation
that such annual awards will have an annual aggregate grant-date value targeted
at $2,500,000. In the event that such awards consist of Options and Restricted
Stock, they shall be divided, as determined by the Compensation Committee,
between Options and Restricted Stock.

(vii) All Options and Restricted Stock (and any other equity-based awards)
referred to in this Paragraph 4.b will (x) be valued using a method or methods
(including where appropriate a Black-Scholes or other fair-value method) as
determined by the Compensation Committee from time to time (and, in the case of
the Initial Grants, taking into account the IPO price to the public without
regard to the underwriters discount), (y) become fully vested, exercisable (if
applicable) and nonforfeitable within a period not to exceed five (5) years from
the date of the Initial Grant or four (4) years from the date of any other
grant, in a manner determined by the Compensation Committee, and will be
contingent on both the continuing performance of services to Studio (subject to
Paragraphs 4.b(viii), 9, 10, 11, 12, 13 and 25) and the achievement of
performance goals as established by the Compensation Committee from time to time
(it being understood that the performance goals and performance periods will be
no more burdensome than the performance goals and the performance periods for
applicable compensation awards made approximately contemporaneously to the Chief
Executive Officer, President, Chief Financial Officer and the General Counsel of
Studio), and (z) otherwise be subject to such terms and conditions as may be set
forth in the applicable equity compensation plan



--------------------------------------------------------------------------------

4

 

of Studio (each such plan, a “Plan”) or determined by the Compensation Committee
from time to time. Notwithstanding the foregoing, any performance-based Initial
Grants may, in the discretion of the Compensation Committee, have a vesting
schedule that ends in the first quarter of 2010.

(viii) Upon the expiration of the Employment Term (i.e., December 31, 2013) but
only if your employment hereunder has not been terminated earlier, (x) you will
be entitled to all equity-based compensation vested as of such date, and
(y) provided that you retire from Studio, your equity-based compensation that
has not yet vested as of December 31, 2013 will become vested as provided in
this Paragraph 4.b(viii). Accordingly, in the event that you retire from Studio,
(A) in the case of equity-based compensation awards that are subject to
time-based vesting criteria, the full amount of such awards will vest on
December 31, 2013, and (B) in the case of equity-based compensation awards that
are subject to performance-based vesting criteria, following December 31, 2013,
such awards will continue to remain subject to the achievement of performance
goals, as provided pursuant to the Plan and the agreements evidencing such
awards and to such other terms and conditions as may be determined by the
Compensation Committee at the time of the grant. Notwithstanding clause (B) of
the immediately preceding sentence, in the event that a change of control (as
defined in Paragraph 25) occurs prior to the end of the applicable performance
period, unless provision is made in connection with such change of control for
assumption of such awards or substitution for such awards in the manner
described in Paragraph 25.a, such awards shall be treated in accordance with the
proviso of Paragraph 25.a. Subject to the foregoing, all Options, SARs and any
similar equity-based awards will remain exercisable for the balance of the term
of the grant. In the case of restricted stock units that are subject to
time-based vesting criteria, provided that you retire from Studio, such awards
will be settled within thirty (30) days following December 31, 2013. In the case
of restricted stock units that are subject to performance-based vesting
criteria, except as otherwise provided in Paragraph 25, such awards will be
settled on the seventieth (70th) day after the date that such awards become
vested. For purposes of the immediately preceding sentence, an award will be
deemed to have vested when it is no longer subject to a substantial risk of
forfeiture (within the meaning of Treasury Regulation Section 1.409A-1(d)). For
purposes of this Agreement, “retirement” or “retire” shall mean that you have
ceased to be an employee of Studio as of any date during the 30-day period
commencing on the expiration of the Employment Term and, as of such date,
(A) you have attained the age of 55 and (B) the sum of your age and years of
service with Studio is at least 70. For purposes of the foregoing sentence, your
employment with Studio shall be deemed to have commenced on July 7, 1997. In the
event that you do not retire pursuant to this Paragraph 4.b(viii) and instead
remain employed by Studio following expiration of the Employment Term, your
outstanding equity-based compensation awards will continue to vest during your
continued employment in accordance with the terms of the applicable awards and
any new employment agreement between you and Studio.

(ix) Studio agrees to use its best efforts to either (A) in the case of
equity-based compensation awards granted to you that have a scheduled vesting
date that is after December 31, 2013, grant only those types of awards that are
not expected to be subject to immediate taxation upon the date that you reach
eligibility to retire pursuant to



--------------------------------------------------------------------------------

5

 

Paragraph 4.b(viii) (e.g., Options, SARs or restricted stock units) or (B) in
the event that Studio has granted awards to you that are expected to be subject
to taxation in such a case, then if you do not retire pursuant to Paragraph
4.b(viii) and instead remain employed pursuant to the last sentence of Paragraph
4.b(viii), Studio will withhold from the Shares subject to taxation a number of
Shares sufficient to satisfy applicable tax withholding obligations and shall
permit you to sell a number of additional Shares sufficient to pay any other
marginal income taxes with respect thereto, and all other Shares applicable to
such awards shall remain nontransferable and forfeitable by you in accordance
with Paragraph 4.b(viii).

(x) Notwithstanding any provision of the foregoing Paragraph 4.b(viii) to the
contrary, in the event that Studio enters into a new employment agreement with
Jeffrey Katzenberg or extends his existing employment agreement (such new or
extended agreement, the “New Katzenberg Agreement”) that provides for vesting of
Mr. Katzenberg’s equity-based compensation awards in connection with the
expiration of the New Katzenberg Agreement on terms that are more favorable than
those set forth in Paragraph 4.b(viii) above, then, except as would result in
the imposition of any taxes or other penalties pursuant to Section 409A, you
shall be entitled to treatment of your equity-based compensation awards that are
outstanding upon expiration of the Employment Term on terms that are as
favorable as those applicable pursuant to the New Katzenberg Agreement.

5. Benefits. In addition to the foregoing, during the period of your employment
with Studio, you shall be entitled to participate in such other, medical, dental
and life insurance, 401(k), pension and other benefit plans as Studio may have
or establish from time to time for its most senior executives. During the
Employment Term, unless earlier terminated as set forth below, you shall be
entitled to utilize Studio’s corporate jet for business-related air travel
(subject to Studio policy), you shall be entitled to coverage in accordance with
Studio’s standard leave of absence policy and you shall be entitled to vacation
days and/or personal days to be taken subject to the demands of Studio (as
determined by Studio) and consistent with the amount of days taken by other
senior level executives; provided, however, no vacation time will be accrued
during the Employment Term. The foregoing, however, shall not be construed to
require Studio to establish any such plans or to prevent the modification or
termination of such plans once established, and no such action or failure
thereof shall affect this Agreement.

6. Business Expenses. Studio shall reimburse you for business expenses on a
regular basis in accordance with its policy regarding the reimbursement of such
expenses for executives of like stature to you (including travel, at Studio’s
request, which, in accordance with company policy, is currently first class, a
car and/or cellular phone and including the reimbursement or direct payment of
business phone expenses on a regular basis in accordance with Studio’s policy
regarding the reimbursement or payment of such expenses for executives of like
stature to you). Expenses shall be eligible for reimbursement hereunder to the
extent that they are incurred by you during the period of your employment with
Studio pursuant to this Agreement. All reimbursable expenses shall be reimbursed
to you as promptly as practicable and in any event not later than the last day
of the calendar year after the calendar year in which the expenses are



--------------------------------------------------------------------------------

6

 

incurred, and the amount of expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year.

7. Indemnification. You shall be fully indemnified and held harmless by Studio
to the fullest extent permitted by law from any claim, liability, loss, cost or
expense of any nature (including attorney’s fees of counsel selected by you,
judgments, fines, any amounts paid or to be paid in any settlement, and all
costs of any nature) incurred by you (all such indemnification to be on an
“after-tax” or “gross-up” basis) which arises, directly or indirectly, in whole
or in part out of any alleged or actual conduct, action or inaction on your part
in or in connection with or related in any manner to your status as an employee,
agent, officer, corporate director, member, manager, shareholder, partner of, or
your provision of services to, Studio or any of its affiliated entities or any
entities to which you are providing services on behalf of Studio or which may be
doing business with Studio. To the maximum extent allowed by law, all amounts to
be indemnified hereunder including reasonable attorneys’ fees shall be promptly
advanced by Studio until such time, if ever, as it is determined by final
decision pursuant to Paragraph 24 below that you are not entitled to
indemnification hereunder (whereupon you shall reimburse Studio for all sums
theretofore advanced). Any tax gross-up payments that you become entitled to
receive pursuant to this Paragraph 7 will be paid to you (or to the applicable
taxing authority on your behalf) as promptly as practicable and in any event not
later than the last day of the calendar year after the calendar year in which
you remit the related taxes.

8. Covenants.

a. Non-Competition. You acknowledge and agree that due to the unique and
intellectual nature of your services and due to your familiarity with the
confidential strategies, creative concepts, proprietary animation techniques and
technology, market studies, marketing and other confidential information of
Studio, including information that you will develop for Studio, it will be
impossible for you to perform animation services for any other animation
employer or animation division of an employer or animation division of a
production or entertainment company for some time after the termination of your
services with Studio without necessarily using confidential information and
techniques of Studio; and you further agree that it would be impossible for you
to discharge your duty to use your best efforts to assist such other entity
without breaching your duties of confidentiality to Studio, provided, however,
that nothing herein shall prevent you from serving in an executive position at
an entertainment company that has an animation division, provided that
supervision of such division is not your primary job responsibility.
Accordingly, to the extent permitted by California law, you agree that for one
(1) year after your services to Studio terminate for any reason (subject to
Paragraphs 12 and 13 below), you shall not perform any services related to
animation for any other entity (including any entity owned or controlled in
whole or in part by you) or assist any other person or entity to engage in such
services. You agree that this restriction shall not prevent you from obtaining
employment, including employment in the film or entertainment industries in
areas other than animation, and that this restriction is reasonable and
necessary to protect legitimate interests of Studio unless otherwise provided by
California law.



--------------------------------------------------------------------------------

7

 

b. Confidential Information. You agree that you shall not, during the Employment
Term or at any time thereafter, use for your own purposes, or disclose to or for
any benefit of any third party, any trade secret or other confidential
information of Studio or any of its affiliates (except as may required by law or
in the performance of your duties hereunder consistent with Studio’s policies)
and that you will comply with any confidentiality obligations of Studio known by
you to a third party, whether under agreement or otherwise. Notwithstanding the
foregoing, confidential information shall be deemed not to include information
which (i) is or becomes generally available to the public other than as a result
of a disclosure by you or any other person who directly or indirectly receives
such information from you or at your direction or (ii) is or becomes available
to you on a non-confidential basis from a source which you reasonably believe is
entitled to disclose it to you.

c. Studio Ownership. The results and proceeds of your services hereunder,
including, without limitation, any works of authorship resulting from your
services during your employment and any works in progress, shall be
works-made-for-hire and Studio shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, with the
right to use the same in perpetuity in any manner Studio determines in its sole
discretion without any further payment to you whatsoever. If, for any reason,
any of such results and proceeds shall not legally be a work-for-hire and/or
there are any rights which do not accrue to Studio under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed by Studio, and Studio shall have the right to use the
same in perpetuity throughout the universe in any manner Studio may deem useful
or desirable to establish or document Studio’s exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or assignments. To
the extent that you have any rights in the results and proceeds of your services
that cannot be assigned in the manner described above, you unconditionally and
irrevocably waive the enforcement of such rights. This Paragraph 8.c is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by
Studio of any rights of ownership to which Studio may be entitled by operation
of law by virtue of Studio or any of its affiliates being your employer.

d. Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Studio or any of its affiliates shall remain the exclusive
property of Studio. In the event of the termination of your employment for any
reason, and subject to any other provisions hereof, Studio reserves the right,
subject to Paragraph 27.b, to the extent required by law, and in addition to any
other remedy Studio may have, to deduct from



--------------------------------------------------------------------------------

8

 

any monies otherwise payable to you the following: (i) the full amount of any
specifically determined debt you owe to Studio or any of its affiliates at the
time of or subsequent to the termination of your employment with Studio, and
(ii) the value of Studio property which you retain in your possession after the
termination of your employment with Studio following Studio’s written request
for such item(s) return and your failure to return such items within thirty
(30) days of receiving such notice. In the event that the law of any state or
other jurisdiction requires the consent of an employee for such deductions, this
Agreement shall serve as such consent.

e. Promise Not To Solicit. You will not, during the period of the Employment
Term or for the period ending two (2) years after the earlier of expiration of
the Employment Term or your termination hereunder, induce or attempt to induce
any employees, exclusive consultants, exclusive contractors or exclusive
representatives of Studio (or those of any of its affiliates) to stop working
for, contracting with or representing Studio or any of its affiliates or to work
for, contract with or represent any of Studio’s (or its affiliates’)
competitors.

9. Incapacity.

a. In the event you are unable to perform the services required of you hereunder
as a result of a physical or mental disability and such disability shall
continue for a period of ninety (90) or more consecutive days or an aggregate of
four (4) or more months during any twelve (12) month period during the
Employment Term, Studio shall have the right, at its option and subject to
applicable state and federal law, to terminate your employment hereunder, and
Studio shall only be obligated to pay you (a) for a period commencing on the
termination of your employment by Studio and ending on the earlier of the
expiration of the Employment Term and the second anniversary of the termination
of your employment, payments at a rate equal to 50% of your rate of Base Salary,
and, except as otherwise provided in this Paragraph 9.a, such payments will be
payable in accordance with Studio’s regular payroll practices applicable to
similarly situated active employees, and (b) any additional compensation
(including, without limitation, any grants of equity-based compensation made to
you on or prior to the date of termination (it being understood you will not be
entitled to receive any grants of equity-based compensation thereafter) as
determined pursuant to Paragraph 9.b, and expense reimbursement for expenses
incurred prior to your termination) earned by you prior to the termination of
your employment. Notwithstanding the foregoing sentence, you further will be
entitled to continuation of medical, dental, life insurance, financial
counseling and other benefits (the “Continued Benefits”) for a period of twelve
(12) months after termination of your employment pursuant to this paragraph (but
not to exceed the end of the then current Employment Term). Except as
specifically permitted by Section 409A, the Continued Benefits provided to you
during any calendar year will not affect the Continued Benefits to be provided
to you in any other calendar year. Whenever compensation is payable to you
hereunder, during or with respect to a time when you are partially or totally
disabled and such disability (except for the provisions hereof) would entitle
you to disability income or to salary continuation payments from Studio
according to the terms of any plan now or hereafter provided by Studio or
according to any policy of Studio in effect at the time of such disability, the
compensation payable to you



--------------------------------------------------------------------------------

9

 

hereunder shall be offset on a dollar-for-dollar basis by any such disability
income or salary continuation and shall not be in addition thereto. If
disability income is payable directly to you by an insurance company under an
insurance policy paid for by Studio, the compensation payable to you hereunder
shall be reduced on a dollar-for-dollar basis by the amounts paid to you by said
insurance company and shall not be in addition thereto.

b. Unless otherwise specified in the Plan or in the agreement evidencing the
grant, in each case as of the date of the grant, after termination of employment
pursuant to Paragraph 9.a, your grants of equity-based compensation will be
determined as follows. For purposes of this Agreement (other than Paragraph
4.b(viii)), an award will be deemed to have vested when it is no longer subject
to a substantial risk of forfeiture (within the meaning of Treasury Regulation §
1.409A-1(d)). With respect to grants having performance-based vesting criteria,
the amount of such award that is eligible to vest will be determined after the
end of the performance period specified in the grant, or satisfaction of such
other criteria pursuant to the Plan, subject to the applicable performance or
other criteria, as if you had continued to remain employed with Studio
throughout such performance period. With respect to grants having time-based
vesting criteria, the full amount of such award will be eligible to vest.
Vesting will be determined promptly following termination of employment. A
ratable portion of the amount of each award that is eligible to vest will become
vested by multiplying such amount by a fraction, the numerator of which is the
sum of (i) your actual period of service in months through the date of
termination plus (ii) the lesser of (A) twelve (12) months or (B) 50% of the
remaining Employment Term in months determined as of the date of termination
(but in no event will the numerator exceed the denominator), and the denominator
of which is the total performance period in months (for grants having
performance-based vesting criteria) or the total vesting period in months (for
grants having time-based vesting criteria) specified in the grant. The balance
of such awards will be forfeited. Subject to this Paragraph 9.b and to the other
terms and conditions of the grants, all Options and any similar equity-based
awards will remain exercisable for the remaining term of the grant. In the case
of restricted stock units that are subject to performance-based vesting
criteria, except as otherwise set forth in Paragraph 25, such awards will be
settled on the seventieth (70th) day after the date that such awards become
vested. In the case of restricted stock units that are subject to time-based
vesting criteria, such awards will be settled within thirty (30) days following
your termination of employment; provided, however, that in the case of any
restricted stock units that constitute deferred compensation (within the meaning
of Section 409A), unless you are disabled (within the meaning of Section 409A),
then even though your rights to payment with respect to such restricted stock
units will become vested pursuant to this Paragraph 9.b and the amount of such
payment will be determined as of the date your employment terminates pursuant to
this Section 9.b, such amount will not be paid to you until the earliest time
permitted under Section 409A.

10. Death. If you die prior to the end of the Employment Term, this Agreement
shall be terminated as of the date of death and your beneficiary or estate shall
be entitled to receive (a) your Base Salary accrued up to and including the date
of death and, thereafter, for a period commencing on such date and ending on the
earlier of the



--------------------------------------------------------------------------------

10

 

expiration of the Employment Term and the first anniversary of such date,
continued Base Salary payable in accordance with Studio’s regular payroll
practices applicable to similarly situated active employees, (b) equity-based
compensation to be determined in the same manner and at the same time as
provided in Paragraph 9.b, under and in accordance with any Plan, and (c) all
other benefits pro-rated up to the date on which the death occurs.

11. Termination for Cause. Studio shall have the right to terminate this
Agreement at any time for cause. As used herein, the term “cause” shall mean
(i) misappropriation of any material funds or property of Studio or any of its
related companies; (ii) failure to obey reasonable and material orders given by
the President of Studio, the Chief Executive Officer of Studio or by the Board
of Directors of Studio; (iii) any material breach of this Agreement by you;
(iv) conviction of or entry of a plea of guilty or nolo contendre to a felony or
a crime involving moral turpitude; (v) any willful act, or failure to act, by
you in bad faith to the material detriment of Studio; or (vi) material
non-compliance with established Studio policies and guidelines (after which you
have been informed in writing of such policies and guidelines and you have
failed to cure such non-compliance); provided that in each such case (other than
(i) or (iv) or a willful failure in (ii) or repeated breaches, failures or acts
of the same type or nature) prompt written notice of such cause is given to you
by specifying in reasonable detail the facts giving rise thereto and that
continuation thereof will result in termination of employment, and such cause is
not cured within ten (10) business days after receipt by you of the first such
notice. If you are terminated as set forth in this Paragraph 11, then payment of
the specified Base Salary and any additional noncontingent cash compensation
(including, without limitation, any equity-based compensation which has vested
and expense reimbursement for expenses incurred prior to your termination)
theretofore earned by you shall be payment in full of all compensation payable
hereunder. If Studio terminated you hereunder, then you shall immediately
reimburse Studio for all paid but unearned sums.

12. Involuntary Termination. Studio may terminate your employment other than for
cause or on account of incapacity, in which case you will receive any amounts
that would be payable pursuant to Paragraph 11 and will also receive, for a
period equal to the Continuation Period (as defined below), (i) continued Base
Salary (provided that your yearly rate of Base Salary shall be deemed to have
been increased by $500,000 for each year during the Continuation Period that
begins on or after January 1, 2011 and for which, as of the date your employment
terminates, you have not yet received a grant of equity-based compensation in
lieu of a larger Base Salary pursuant to Paragraph 4.b(iv)) payable in
accordance with Studio’s regular payroll practices applicable to similarly
situated active employees, and (ii) Continued Benefits. In the event that any
cash bonuses have been paid to you with respect to any of the three fiscal years
that ended prior to the date of termination of your employment (such period, the
“Bonus Look Back Period”), or in the event that you have received a grant of
equity-based awards in lieu of payment of a cash bonus with respect to any
fiscal year during the Bonus Look Back Period, you shall also be entitled to
receive, with respect to each complete or partial calendar year that ends on or
prior to the expiration of the Continuation Period with respect to which, as of
the date of termination of your employment, Studio has not yet paid annual
bonuses (if any) under its short term incentive plan to similarly situated



--------------------------------------------------------------------------------

11

 

active employees (each such year, a “Bonus Entitlement Year”), an annual cash
payment (such payment, a “Bonus Equivalent Payment”) in an amount equal to the
average of the sum of (i) the annual cash bonuses that have been paid (whether
or not deferred) to you, if any, during the Bonus Look Back Period, plus
(ii) the aggregate grant-date value (which value shall be determined using the
same methodology employed by the Compensation Committee for determining the
value of the relevant award at the time of grant) of each equity-based award, if
any, that was granted to you in lieu of all or a portion of a cash bonus during
the Bonus Look Back Period. In the event that you become entitled to a Bonus
Equivalent Payment in accordance with the preceding sentence, such Bonus
Equivalent Payment will be made to you no earlier than January 1 and no later
than December 31 of the calendar year following the Bonus Entitlement Year to
which such Bonus Equivalent Payment relates, and the Bonus Equivalent Payment
relating to the calendar year for the last year of the Continuation Period shall
be pro-rated based on the number of days prior to the expiration of the
Continuation Period during such calendar year. For purposes of this Paragraph
12, the term “Continuation Period” shall be defined as follows: (A) in the event
that your employment is terminated by Studio other than for cause or incapacity,
unless such termination is during the 12-month period following a change of
control (as defined in Paragraph 25), then “Continuation Period” shall mean the
period commencing on the date of such termination and ending on the expiration
of the Employment Term and (B) in the event that your employment is terminated
by Studio other than for cause or incapacity during the 12-month period
following a change of control, then “Continuation Period” shall mean the period
commencing on the termination of your employment and ending on the later of the
expiration of the Employment Term and the second anniversary of the termination
of your employment. In the event of termination of your employment without cause
pursuant to this Paragraph 12, all the equity-based compensation specified in
Paragraph 4.b hereof held by you shall accelerate vesting (with respect to
grants having performance-based vesting criteria, on the basis that any
mid-range or “target” goals rather than premium goals are deemed to have been
achieved) and will, subject to the other terms and conditions of the grants,
remain exercisable for the remainder of the term of the grant; however, you will
not be entitled to receive any future equity-based compensation. All outstanding
restricted stock units (whether subject to time-based or performance-based
vesting criteria) will be settled not later than thirty (30) days following your
termination of employment; provided, however, that in the case of any restricted
stock units that constitute deferred compensation (within the meaning of
Section 409A), unless you have experienced a separation from service (within the
meaning of Section 409A), then even though your rights to payment with respect
to such restricted stock units will become vested pursuant to this Paragraph 12
and the amount of such payment will be determined as of the date your employment
terminates pursuant to this Paragraph 12, such amount will not be paid to you
until the earliest time permitted under Section 409A. If your services are
terminated pursuant to this paragraph, (a) you shall not be obligated to secure
other employment to mitigate damages incurred by Studio or any payment due you
as a result of your termination hereunder, and (b) the provisions of
Paragraph 8.a shall not apply. You agree that you will have no rights or
remedies in the event of your termination without cause other than those set
forth in this Agreement to the maximum extent required by law.



--------------------------------------------------------------------------------

12

 

13. Termination for Good Reason. You shall be entitled to terminate this
Agreement at any time for “good reason.” As used herein, the term “good reason”
shall mean only: (i) any material breach of this Agreement by Studio, (ii) any
diminution in title; (iii) any material diminution in duties; (iv) any time that
Studio shall direct or require that you report to any person other than the
President (except as provided in Paragraph 2.c. hereof); or (v) any time that
Studio shall direct or require that your principal place of business be anywhere
other than the Los Angeles area. Notwithstanding anything to the contrary
contained herein, you will not be entitled to terminate your employment for good
reason for purposes of this Agreement as the result of any event specified in
the foregoing clauses (i) through (v) unless, within ninety (90) days following
the occurrence of such event, you give Studio written notice of the occurrence
of such event, which notice sets forth the exact nature of the event and the
conduct required to cure such event. Studio shall have thirty (30) days from the
receipt of such notice within which to cure (such period, the “Cure Period”).
If, during the Cure Period, such event is remedied, then you will not be
permitted to terminate your employment for good reason as a result of such
event. If, at the end of the Cure Period, the event that constitutes good reason
has not been remedied, you will be entitled to terminate your employment for
good reason during the sixty (60) day period that follows the end of the Cure
Period. In the event of your voluntary termination for good reason, you shall be
entitled to the payments, benefits (including the post-term continuation of the
applicable benefits) and equity-based compensation provided under Paragraph 12
for involuntary termination without cause. If your services are terminated
pursuant to this paragraph, (a) you shall not be obligated to secure other
employment to mitigate damages incurred by Studio or any payment due you as a
result of your termination hereunder, and (b) the provisions of Paragraph 8.a
shall not apply. You agree that you will have no rights or remedies in the event
of your termination for good reason other than those set forth in this Agreement
to the maximum extent allowed by law.

14. Name/Likeness. During the Employment Term, Studio shall have the right to
use your name, biography and likeness in connection with its business as
follows: You shall promptly submit to Studio a biography of yourself. Provided
that you timely submit such biography, Studio shall not use any other
biographical information other than contained in such biography so furnished,
other than references to your prior professional services and your services
hereunder, without your prior approval (which approval shall not be unreasonably
withheld). If you fail to promptly submit a biography, then you shall not have
the right to approve any biographical material used by Studio. You shall have
the right to approve any likeness of you used by Studio. Nothing herein
contained shall be construed to authorize the use of your name, biography or
likeness to endorse any product or service or to use the same for similar
commercial purposes.

15. Section 317 and 508 of the Federal Communications Act. You represent that
you have not accepted or given, nor will you accept or give, directly or
indirectly, any money, services or other valuable consideration from or to
anyone other than Studio for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
Studio and/or any of its affiliates.



--------------------------------------------------------------------------------

13

 

16. Equal Opportunity Employer. You acknowledge that Studio is an equal
opportunity employer. You agree that you will comply with Studio policies
regarding employment practices and with applicable federal, state and local laws
prohibiting discrimination or harassment.

17. Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail and confirmed by fax at the respective
addresses of the parties hereto set forth above, or at such address as may be
designated in writing by either party, and in the case of Studio, to the
attention of the General Counsel of Studio. A courtesy copy of any notice to you
hereunder shall be sent to Munger, Tolles & Olson LLP, 355 South Grand Avenue,
35th Floor, Los Angeles, CA 90071-1560, Fax: (213) 683-5137, Attn: Rob Knauss.
Any notice given by mail shall be deemed to have been given three (3) business
days following such mailing.

18. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you (other than the right to receive payments
which may be assigned to a company, trust or foundation owned or controlled by
you) and any purported assignment in violation of the foregoing shall be deemed
null and void. Studio may assign this Agreement or all or any part of its rights
hereunder to any entity which acquires all or substantially all of the assets of
Studio and this Agreement shall inure to the benefit of such assignee, provided
your duties do not materially change.

19. California Law. This Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of California applicable to contracts
entered into and performed entirely therein.

20. No Implied Contract. The parties intend to be bound only upon execution of
this Agreement and no negotiation, exchange or draft or partial performance
shall be deemed to imply an agreement. Neither the continuation of employment or
any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.

21. Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter herein contained, and can be
changed only by a writing signed by both parties hereto.

22. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement. In the event any such provision (the
“Applicable Provision”) is so adjudged, void or unenforceable, you and Studio
shall take the following actions in the following order: (i) seek judicial
reformation of the Applicable Provision; (ii) negotiate in good faith with each
other to replace the Applicable Provision with a lawful provision; and
(iii) have an arbitration as provided in Paragraph 24 hereof determine a lawful
replacement provision for the Applicable Provision; provided, however, that no
such action pursuant to either of clauses (i) or (iii) above shall increase in
any respect your obligations pursuant to the Applicable Provision.



--------------------------------------------------------------------------------

14

 

23. Survival Modification of Terms. Your obligations under Paragraph 8 hereof
shall remain in full force and effect for the entire period provided therein,
notwithstanding the termination of the Employment Term pursuant to Paragraph 11
hereof or otherwise. Studio’s obligations under Paragraphs 6 (with respect to
expenses theretofore incurred) and 7 hereof shall survive indefinitely the
termination of this Agreement regardless of the reason for such termination.
Further, Paragraphs 4.b(viii), 9, 10, 12 and 13 will continue to govern your
entitlement, if any, to benefits and equity-based compensation after the
termination of the Employment Term, and Paragraph 24 will continue to govern any
Claims (as defined below) by one party against the other.

24. Arbitration of Disputes. Any controversy or claim by you against Studio or
any of its parent companies, subsidiaries, affiliates (and/or officers,
directors, employees, representatives or agents of Studio and such parent
companies, subsidiaries and/or affiliates), including any controversy or claim
arising from, out of or relating to this Agreement, the breach thereof, or the
employment or termination thereof of you by Studio which would give rise to a
claim under federal, state or local law (including, but not limited to, claims
based in tort or contract, claims for discrimination under state or federal law,
and/or claims for violation of any federal, state or local law, statute or
regulation), or any claim against you by Studio (individually and/or
collectively, “Claim(s)”) shall be submitted to an impartial mediator
(“Mediator”) selected jointly by the parties. Both parties shall attend a
mediation conference in Los Angeles County, California and attempt to resolve
any and all Claims. If the parties are not able to resolve all Claims, then upon
written demand for arbitration to the other party, which demand shall be made
within a reasonable time after the Claim has arisen, any unresolved Claims shall
be determined by final and binding arbitration in Los Angeles, California, in
accordance with the Model Employment Procedures of the American Arbitration
Association (collectively, “Rules”) by a neutral arbitrator experienced in
employment law, licensed to practice law in California, in accordance with the
Rules, except as herein specified. In no event shall the demand for arbitration
be made after the date when the institution of legal and/or equitable
proceedings based upon such Claim would be barred by the applicable statute of
limitations. Each party to the arbitration will be entitled to be represented by
counsel and will have the opportunity to take depositions in Los Angeles,
California of any opposing party or witnesses selected by such party and/or
request production of documents by the opposing party before the arbitration
hearing. By mutual agreement of the parties, additional depositions may be taken
at other locations. In addition, upon a party’s showing of need for additional
discovery, the arbitrator shall have discretion to order such additional
discovery. You acknowledge and agree that you are familiar with and fully
understand the need for preserving the confidentiality of Studio’s agreements
with third parties and compensation of Studio’s employees. Accordingly, you
hereby agree that to the extent the arbitrator determines that documents,
correspondence or other writings (or portions thereof) whether internal or from
any third party, relating in any way to your agreements with third parties
and/or compensation of other employees are necessary to the determination of any
Claim, you and/or your representatives may discover and examine such documents,
correspondence or other



--------------------------------------------------------------------------------

15

 

writings only after execution of an appropriate confidentiality agreement. Each
party shall have the right to subpoena witnesses and documents for the
arbitration hearing. A court reporter shall record all arbitration proceedings.
With respect to any Claim brought to arbitration hereunder, either party may be
entitled to recover whatever damages would otherwise be available to that party
in any legal proceeding based upon the federal and/or state law applicable to
the matter. The arbitrator shall issue a written decision setting forth the
award and the findings and/or conclusions upon which such award is based. The
decision of the arbitrator may be entered and enforced in any court of competent
jurisdiction by either Studio or you. Notwithstanding the foregoing, the result
of any such arbitration shall be binding but shall not be made public (including
by filing a petition to confirm the arbitration award), unless necessary to
confirm such arbitration award after non-payment of the award for a period of at
least fifteen (15) days after notice to Studio of the arbitrator’s decision.
Each party shall pay the fees of their respective attorneys (except as otherwise
awarded by the arbitrator), the expenses of their witnesses, and all other
expenses connected with presenting their Claims or defense(s). Other costs of
arbitration shall be borne by Studio. Except as set forth below, should you or
Studio pursue any Claim covered by this Paragraph 24 by any method other than
said arbitration, the responding party shall be entitled to recover from the
other party all damages, costs, expenses, and reasonable outside attorneys’ fees
incurred as a result of such action. The provisions contained in this
Paragraph 24 shall survive the termination of your employment with Studio.
Notwithstanding anything set forth above, you agree that any breach or
threatened breach of this Agreement (particularly, but without limitation, with
respect to Paragraphs 3 and 8, above) may result in irreparable injury to
Studio, and therefore, in addition to the procedures set forth above, Studio may
be entitled to file suit in a court of competent jurisdiction to seek a
Temporary Restraining Order and/or preliminary or permanent injunction or other
equitable relief to prevent a breach or contemplated breach of such provisions.

25. Change of Control.

a. Except as set forth in Paragraph 25.b, 25.c or 25.g below, in the event of a
“change of control” all unvested equity-based compensation held by you shall
remain unvested and shall continue to vest in accordance with its terms, without
regard to the occurrence of the change of control; provided, however, that
unless provision is made in connection with the change of control for
(i) assumption of such outstanding equity-based compensation or
(ii) substitution for such equity-based compensation of new awards covering
stock of a successor corporation or its “parent corporation” (as defined in
Section 424(e) of the Code) or “subsidiary corporation” (as defined in
Section 424(f) of the Code) with appropriate adjustments as to the number and
kinds of shares and the exercise price, if applicable, in each case, that
preserve the material terms and conditions of such outstanding equity-based
compensation as in effect immediately prior to the change of control (including,
without limitation, with respect to the vesting schedules, the intrinsic value
of the awards (if any) as of the change of control and transferability of the
shares underlying such awards), all such equity-based compensation shall
accelerate vesting (on the basis that any mid-range or “target” goals rather
than premium goals are deemed to have been achieved) immediately prior to such
change of control, in which case, all outstanding restricted stock units
(whether subject to time-based or performance-



--------------------------------------------------------------------------------

16

 

based vesting criteria) will be settled not later than the tenth (10th) day
following the date of such change of control. Notwithstanding the foregoing, in
the event that payment of any amount that would otherwise be paid pursuant to
the proviso in the immediately preceding sentence would result in a violation of
Section 409A, then even though your rights to payment of such amount will become
vested pursuant to such proviso and the amount of such payment will be
determined as of the change of control, such amount will not be paid to you
until the earliest time permitted under Section 409A.

b. Except as set forth in Paragraph 25.g below, in the event that, during the
12-month period following a change of control, your employment is terminated by
Studio other than for cause or by you for good reason, then notwithstanding any
provision of this Agreement or any other agreement between you and Studio, all
equity-based compensation held by you shall accelerate vesting (on the basis
that any mid-range or “target” goals rather than premium goals are deemed to
have been achieved) and, subject to the other terms and conditions of the
grants, remain exercisable for the remainder of the term of the grant. All
outstanding restricted stock units (whether subject to time-based or
performance-based vesting criteria) will be settled not later than the tenth
(10th) day following the date of termination of your employment.

c. Notwithstanding any provision in this Agreement to the contrary, in order to
avoid taxes and penalties under Section 409A, upon the occurrence of a change of
control (as defined in the Prior Agreement), provided that you remain employed
by Studio until the occurrence of such change of control, all then outstanding
restricted stock units that were granted to you (i) prior to the date of this
Agreement or (ii) on or following the date of this Agreement pursuant to the
obligations set forth in Paragraph 4.b(iii), (iv) or (v) of the Prior Agreement
(such restricted stock units, the “Prior Agreement RSUs”) shall, in accordance
with Paragraph 25.a of the Prior Agreement, be settled within ten (10) days
following the occurrence of such change of control; provided, however, that
Studio shall withhold from the Shares to be delivered in settlement thereof a
number of Shares sufficient to satisfy applicable tax withholding obligations
and shall permit you to sell a number of additional Shares sufficient to pay any
other marginal income taxes with respect thereto, and all other Shares delivered
to you shall be nontransferable until the earliest of (A) the originally
scheduled vesting date of the applicable restricted stock units, (B) the 30th
day following the date of your death and (C) the date that the vesting of such
restricted stock units otherwise would have accelerated in accordance with this
Agreement (including, without limitation, Paragraph 25.b).

d. Except as set forth in Paragraph 25.c or 25.g, for purposes of this
Agreement, “change of control” shall mean the occurrence of any of the following
events:

(i) during any period of fourteen (14) consecutive calendar months, individuals
who were directors of Studio on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board of
Directors of Studio (the “Board”); provided, however, that any individual
becoming a director subsequent to the first day of such period whose election,
or nomination for election, by



--------------------------------------------------------------------------------

17

 

Studio’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as such term is used in Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (each, a “Person”), in each case
other than the management of Studio, the Board or the holders of Studio’s
Class B common stock par value $0.01;

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) Studio or (y) any of its
Subsidiaries, but in the case of this clause (y) only if Studio Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of Studio to an entity that is not an Affiliate (a “Sale”), in
each such case, if such Reorganization or Sale requires the approval of Studio’s
stockholders under the law of Studio’s jurisdiction of organization (whether
such approval is required for such Reorganization or Sale or for the issuance of
securities of Studio in such Reorganization or Sale), unless, immediately
following such Reorganization or Sale, (1) all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the securities eligible to vote for the election of the Board (“Studio Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale beneficially own, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities of the
corporation resulting from such Reorganization or Sale (including, without
limitation, a corporation that as a result of such transaction owns Studio or
all or substantially all Studio’s assets either directly or through one or more
subsidiaries) (the “Continuing Corporation”) in substantially the same
proportions as their ownership, immediately prior to the consummation of such
Reorganization or Sale, of the outstanding Studio Voting Securities (excluding
any outstanding voting securities of the Continuing Corporation that such
beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any company or other entity involved in or forming part
of such Reorganization or Sale other than Studio), (2) no Person (excluding
(x) any employee benefit plan (or related trust) sponsored or maintained by the
Continuing Corporation or any corporation controlled by the Continuing
Corporation, (y) Jeffrey Katzenberg and (z) David Geffen) beneficially owns,
directly or indirectly, 40% or more of the combined voting power of the then
outstanding voting securities of the Continuing Corporation and (3) at least 50%
of the members of the board of directors of the Continuing Corporation were
Incumbent Directors at the time of the execution of the definitive agreement
providing for such Reorganization or Sale or, in the absence of such an
agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale;

(iii) the stockholders of Studio approve a plan of complete liquidation or
dissolution of Studio; or



--------------------------------------------------------------------------------

18

 

(iv) any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (A) Studio, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of Studio or
an Affiliate or (C) any company owned, directly or indirectly, by the
stockholders of Studio in substantially the same proportions as their ownership
of the voting power of Studio Voting Securities) becomes the beneficial owner,
directly or indirectly, of securities of Studio representing 40% or more of the
combined voting power of Studio Voting Securities but only if the percentage so
owned exceeds the aggregate percentage of the combined voting power of Studio
Voting Securities then owned, directly or indirectly, by Jeffrey Katzenberg and
David Geffen; provided, however, that for purposes of this subparagraph (iv),
the following acquisitions shall not constitute a change of control: (x) any
acquisition directly from Studio or (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Studio or an Affiliate.

e. In the event that it is determined that any payment (other than the Gross-Up
Payments provided for in this Paragraph 25.e) or distribution by Studio or any
of its affiliates to you or for your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or pursuant
to or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto), by reason of
being considered “contingent on a change in the ownership or effective control”
of Studio, within the meaning of Section 280G of the Code (or any successor
provision thereto) or to any similar tax imposed by state or local law, or any
interest or penalties with respect to such tax (such tax or taxes, together with
any such interest and penalties, being hereafter collectively referred to as the
“Excise Tax”), then subject to Paragraphs 25.f and 25.g, you will be entitled to
receive (or have paid to the applicable taxing authority on your behalf) an
additional payment or payments (collectively, a “Gross-Up Payment”). Any
Gross-Up Payment that you become entitled to pursuant to this Paragraph 25.e
will be paid to you (or to the applicable taxing authority on your behalf) as
promptly as practicable and in any event not later than the last day of the
calendar year after the calendar year in which the applicable Excise Tax is
paid. The Gross-Up Payment will be in an amount such that, after payment by you
of all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax imposed upon the Gross-Up Payment, you retain
(or receive the benefit of a payment to the applicable taxing authority of) an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
For purposes of determining the amount of the Gross-Up Payment, you will be
considered to pay (i) federal income taxes at the highest generally applicable
rate (plus any applicable Excise Tax) in effect in the year in which the
Gross-Up Payment will be made and (ii) state and local income taxes at the
highest generally applicable rate (plus any applicable Excise Tax) in effect in
the state or locality in which the Gross-Up Payment would be subject to state or
local tax, net of the maximum reduction in federal income tax that could be
obtained from deduction of such state and local taxes.



--------------------------------------------------------------------------------

19

 

f. Notwithstanding any provision of the foregoing Paragraph 25.e but subject to
Paragraph 25.g, if it shall be determined (by the reasonable computation by a
nationally recognized certified public accounting firm that shall be selected by
Studio (the “Accountant”), which determination shall be certified by the
Accountant and set forth in a certificate delivered to you) that the aggregate
amount of the payments, distributions, benefits and entitlements of any type
payable by Studio or any affiliate to or for your benefit (including any
payment, distribution, benefit or entitlement made by any person or entity
effecting a change of control), in each case, that could be considered
“parachute payments” within the meaning of Section 280G of the Code (such
payments, the “Parachute Payments”) that, but for this Paragraph 25.f, would be
payable to you, does not exceed 110% of the greatest amount of Parachute
Payments that could be paid to you without giving rise to any liability for the
Excise Tax in connection therewith (such greatest amount, the “Floor Amount”),
then: (A) no Gross-Up Payment shall be made to you; and (B) the aggregate amount
of Parachute Payments payable to you shall be reduced (but not below the Floor
Amount) to the largest amount which would both (1) not cause any Excise Tax to
be payable by you, and (2) not cause any portion of the Parachute Payments to
become nondeductible by reason of Section 280G of the Code (or any successor
provision). You shall be permitted to provide Studio with written notice
specifying which of the Parachute Payments will be subject to reduction or
elimination; provided, however, that to the extent that your ability to exercise
such authority would cause any Parachute Payment to become subject to any taxes
or penalties pursuant to Section 409A, or if you do not provide Studio with any
such written notice, Studio shall reduce or eliminate the Parachute Payments by
first reducing or eliminating the portion of the Parachute Payments that are
payable in cash and then by reducing or eliminating the non-cash portion of the
Parachute Payments, in each case in reverse order beginning with payments or
benefits which are to be paid the farthest in time from the date of the
Accountant’s determination. Except as set forth in the preceding sentence, any
notice given by you pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing your
rights and entitlements to any benefits or compensation.

g. If, (i) at the time of a change of control (within the meaning of either
Paragraph 25.d or this Paragraph 25.g) or (ii) upon the occurrence of a change
in the ownership or effective control of Studio or a change in the ownership of
a substantial portion of Studio’s assets (within the meaning of Section 280G of
the Code), any other executive officer of Studio has an employment agreement
that provides for (A) in the case of the foregoing clause (i), (1) accelerated
vesting of equity compensation awards on terms that are more favorable to such
executive officer than Paragraphs 25.a and 25.b, (2) a definition of “change of
control” that is more favorable to such executive officer than the definition
set forth in Paragraph 25.d or (3) a period of protection following a change of
control during which enhanced severance will be paid if the executive officer is
terminated during such period that is longer than the 12-month period set forth
in the definition of Continuation Period (as defined in Paragraph 12), or (B) in
the case of the foregoing clause (ii), a gross-up for the excise tax imposed by
Section 4999 of the Code on terms that are more favorable to such executive
officer than Paragraphs 25.e and 25.f, then, in each case, notwithstanding any
provision of this Paragraph 25 to the contrary, you shall be entitled to the
more favorable terms applicable to such executive officer.



--------------------------------------------------------------------------------

20

 

26. Miscellaneous. You agree that Studio may deduct and withhold from your
compensation hereunder the amounts required to be deducted and withheld under
the provisions of the Federal and California Income Tax Acts, Federal Insurance
Contributions Act, California Unemployment Insurance Act, any and all amendments
thereto, and other statutes heretofore or hereafter enacted requiring the
withholding of compensation. All of Studio’s obligations in this Agreement are
expressly conditioned upon you completing and delivering to Studio an Employment
Eligibility Form (“Form I-9”) (in form satisfactory to Studio) and in connection
therewith, you submitting to Studio original documentation demonstrating your
employment eligibility.

27. Section 409A.

a. It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

b. Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with Studio or any of its affiliates (this Agreement and such
other plans, policies, arrangements and agreements, the “Company Plans”) to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to you or for your
benefit under any Company Plan may not be reduced by, or offset against, any
amount owing by you to Studio or any of it affiliates.

c. If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Studio from
time to time) and (ii) Studio shall make a good faith determination that an
amount payable under a Company Plan constitutes deferred compensation (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then Studio (or its affiliate, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, together with interest
credited at the Applicable Federal Rate in effect as of the date of your
termination of employment, on the first business day after such six-month
period.

d. Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, Studio reserves the right to make amendments to any Company Plan
as Studio deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, except as provided in Paragraph 25.e
of this Agreement, you are solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you or for your account in
connection with any Company Plan (including any taxes and penalties under
Section 409A), and neither Studio nor any affiliate shall have any obligation to
indemnify or otherwise hold you harmless from any or all of such taxes or
penalties.



--------------------------------------------------------------------------------

21

 

e. For purposes of Section 409A, each of (i) the installments at a rate equal to
50% of your Base Salary, as provided in Paragraph 9, and (ii) the installments
of continued Base Salary, as provided in Paragraphs 10 and 12, will be deemed to
be a separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

If the foregoing correctly sets forth your understanding, please sign one copy
of this letter and return it to the undersigned, whereupon this letter shall
constitute a binding agreement between us.

 

Very truly yours,

 

DREAMWORKS ANIMATION SKG, INC.

By:  

/s/Lewis Coleman

Its:  

President

 

ACCEPTED AND AGREED AS OF

THE DATE FIRST ABOVE WRITTEN:

/s/Ann Daly ANN DALY